         Case 1:16-cv-01534-JEB Document 595 Filed 04/21/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                     Case No. 1:16-cv-1534-JEB
               Plaintiff,                            (and Consolidated Case Nos. 16-cv-1796
                                                     and 17-cv-267)
and

CHEYENNE RIVER SIOUX TRIBE,

               Plaintiff-Intervenor,

       v.

U.S. ARMY CORPS OF ENGINEERS,

               Defendant-Cross Defendant,

and

DAKOTA ACCESS, LLC,

               Defendant-Intervenor-Cross
               Claimant.



             NOTICE OF FILING RESPONSE TO DAKOTA ACCESS, LLC’S
               SURREPLY IN OPPOSITION TO PLAINTIFF’S MOTION
              FOR CLARIFICATION AND A PERMANENT INJUNCTION

       PLEASE TAKE NOTICE that, per the Court’s Minute Order dated April 9, 2021,

Plaintiffs Standing Rock Sioux Tribe, et al., intend to file a short response to Dakota Access,

LLC’s Surreply in Opposition to Plaintiff’s Motion for Clarification and a Permanent Injunction

[Dkt. 593] filed on April 19th. The response will be filed on or before April 26, 2021.




                                                                           Earthjustice
NOTICE OF FILING RESPONSE TO SURREPLY                                      810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB) - 1 -                                               Seattle, WA 98104
                                                                           (206) 343-7340
        Case 1:16-cv-01534-JEB Document 595 Filed 04/21/21 Page 2 of 3




Dated: April 21, 2021               Respectfully submitted,

                                    /s/ Jan E. Hasselman
                                    Jan E. Hasselman, WSBA # 29107
                                    (Admitted Pro Hac Vice)
                                    Patti A. Goldman, DCB # 398565
                                    Earthjustice
                                    810 Third Avenue, Suite 610
                                    Seattle, WA 98104
                                    Telephone: (206) 343-7340
                                    jhasselman@earthjustice.org
                                    pgoldman@earthjustice.org
                                    Attorneys for Standing Rock Sioux Tribe




                                                               Earthjustice
NOTICE OF FILING RESPONSE TO SURREPLY                          810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB) - 2 -                                   Seattle, WA 98104
                                                               (206) 343-7340
         Case 1:16-cv-01534-JEB Document 595 Filed 04/21/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2021, I electronically filed the foregoing NOTICE OF

FILING RESPONSE TO DAKOTA ACCESS, LLC’S SURREPLY IN OPPOSITION TO

PLAINTIFF’S MOTION FOR CLARIFICATION AND A PERMANENT INJUNCTION with

the Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Jan E. Hasselman
                                               Jan E. Hasselman




                                                                         Earthjustice
NOTICE OF FILING RESPONSE TO SURREPLY                                    810 Third Ave., Suite 610
(No. 1:16-cv-1534-JEB) - 3 -                                             Seattle, WA 98104
                                                                         (206) 343-7340
